Citation Nr: 1423943	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-24 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for sarcoidosis (respiratory disorder).

2.  Entitlement to service connection for glomerulonephritis (kidney disorder).

3.  Entitlement to an initial evaluation in excess of 50 percent for service-connected migraine headaches.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to September 2001 and from February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Hartford, Connecticut; Manchester, New Hampshire; and White River Junction, Vermont.  Jurisdiction of the case currently resides with the VA RO in White River Junction, Vermont.

A May 2009 rating decision from the VA RO in Hartford, Connecticut granted service connection for eczema with an initial noncompensable evaluation and denied service connection for a respiratory disorder.  The Veteran filed a December 2009 notice of disagreement with the initial evaluation for eczema and with the denial of service connection for a respiratory disorder.  A March 2011 rating decision of the VA RO in Manchester, New Hampshire granted an initial evaluation of 10 percent for eczema.  As this is not considered a full grant of the benefit sought on appeal, the issue is properly before the Board and has been rephrased accordingly.  

An April 2011 rating decision of the VA RO in White River Junction, Vermont granted service connection for migraine headaches with an initial noncompensable evaluation and denied service connection for a kidney disorder.  The Veteran filed a December 2011 notice of disagreement with the initial evaluation for migraine headaches and with the denial of service connection for a kidney disorder.  A December 2011 rating decision of the VA RO in White River Junction, Vermont granted an initial evaluation of 50 percent for migraine headaches.  As this is not considered a full grant of the benefit sought on appeal, the issue is properly before the Board and has been rephrased accordingly.  

In June 2013, the Veteran testified during a videoconference hearing, which he accepted in lieu of a personal hearing, before a Veterans Law Judge (VLJ).  A transcript is included in the claims file.  The VLJ has since retired from the Board.  In February 2014, the Board wrote to the Veteran offering him the opportunity to appear at another hearing before a VLJ who would participate in the final decision.  The Veteran was informed that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and would proceed accordingly.  The Veteran did not respond to the Board's letter.  Thus, the Board will proceed with appellate review.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

The issues of entitlement to an initial evaluation in excess of 10 percent for service-connected eczema and entitlement to an initial evaluation in excess of 50 percent for service-connected migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a respiratory disorder that is etiologically related to his active duty service.

2.  The Veteran does not have a kidney disorder that is etiologically related to his active duty service, or to another service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a respiratory disorder have been met.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that sarcoidosis is listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore the claim may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sarcoidosis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In his October 2008 claim and subsequent statements and testimony, the Veteran has asserted that his respiratory disorder started during his service in Iraq and has continued ever since.

The Veteran's service treatment records show no treatment for or complaints of a respiratory disorder during service.  At his June 2013 hearing he testified that he did not complain of difficulty breathing due to windstorms and constant fires during his active duty service because "everybody was experiencing it."  

The Veteran has submitted several buddy statements to confirm that while serving in Iraq he had breathing problems due to environmental factors.

VA treatment records and private treatment records show treatment for a respiratory condition as early as October 2007 and a diagnosis of sarcoidosis in 2008, approximately four years after separation from active service.    

In June 2012, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a physical examination, the examiner confirmed the diagnosis of sarcoidosis and noted that etiology was unclear.  The examiner noted that she was "unable to link this to the service without resorting to speculation."  The examiner described the epidemiology of sarcoidosis and noted that the Veteran's immunogenetic background could play a role in his manifestation of sarcoidosis.  The examiner noted that "according to one widely held hypothesis, there are multiple causes of sarcoidosis, and different patterns of illness may in part be related to different underlying causes."  The examiner also noted that sarcoidosis is often associated with environmental causes such as exposure to airborne antigens, and she noted that occupational studies have shown "positive associations with service in the U.S. Navy, metalworking, firefighting, and the handling of building supplies."  She cited a recent study that "reported an increased incidence of sarcoidosis among New York City Fire Department rescue workers involved in the 2001 World Trade Center disaster."  The examiner also noted that "given the multiple environmental risk factors reported to date, it seems credible that the development of sarcoidosis is probably the end result of immune responses to various ubiquitous environmental triggers."

In December 2012, the Veteran submitted a medical opinion from a private physician, a Board Certified Pulmonary and Critical Care Medicine Attending Physician.  Dr. E.M.-L. described her treatment of the Veteran, the Veteran's history of exposure to environmental triggers, and his history of respiratory problems.  She opined that the Veteran's "sarcoidosis or sarcoid-like reaction is probably due to his inhalational exposures as described above while stationed in Iraq in 2003.  Inhalational exposures are known to produce granulomas in the lungs.  I suspect that in [the Veteran's] case the known exposures and findings of granuloma on biopsy are related."  

In light of the above opinions, the Board has very carefully reviewed this claim.

The Board finds the private medical opinion to be the most competent and probative medical opinion of record.  The examiner had treated the Veteran for an extended period of time and provided rationale for her opinion.  Further, while the June 2012 VA examiner noted that she could not provide an opinion without mere speculation, many of the studies that she cited supported the opinion of the private physician.  Accordingly, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a respiratory disorder are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.   

In his January 2010 claim and subsequent statements, the Veteran has asserted that his kidney disorder began as a result of the medication he was prescribed for his respiratory disorder.

While acknowledging the Veteran's statements that the onset of his kidney disorder coincided with his treatment for a respiratory disorder, the Board finds that the Veteran is not competent to testify with regard to the nature and etiology of his kidney disorder.  The diagnosis of a kidney disorder is a complex medical question and, as noted above, the Veteran is not competent to provide medical evidence as to such a question and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. at 462; Routen, 10 Vet. App. at 183.  

In September 2010, the Veteran was afforded a VA general medical examination.  The examiner reviewed the Veteran's claim file and recited his reported history.  After a physical examination, the examiner confirmed the diagnosis of membranous glomerulonephritis with persistent proteinuria and normal glomerular filtration rate.  The examiner noted that the disorder was "felt to be idiopathic" and was first diagnosed in 2008.  The examiner opined that it was "not likely related to service, but may be related to mycobacterium lung infection [diagnosis] in 2007."  

In June 2012, after the Veteran had a confirmed diagnosis of sarcoidosis, the Veteran was afforded another VA examination for his kidney disorder.  The examiner was asked to address whether the kidney disorder could have been caused by exposure to environmental hazards in Iraq, and whether it could have been proximately due or the result of medication taken for his respiratory condition.  

The examiner reviewed the claims file and recited the Veteran's reported history.  After a physical examination, the examiner confirmed the diagnosis of membranous glomerulonephritis.  The examiner opined that "it is not likely secondary to sarcoidosis and etiology is unclear."  The examiner noted that "there is no evidence at this time to link it to sarcoidosis, treatment of sarcoidosis or the service."  The examiner described the diagnosis and what is known of its etiology.  The examiner noted that "a large body of clinical, immunopathologic, and experimental data support the thesis that most forms of human [GN] result from immunologic mechanisms."  The examiner also noted that "glomerular involvement is rare in sarcoidosis" and that "the presence of heavy proteinuria or red cell casts tends to differentiate these glomerulpathies from interstitial nephritis."

While the Veteran may sincerely believe that his kidney disorder is related to his respiratory disorder, the Board notes that for compensation purposes there must be medical evidence linking the two disorders.  The Board understands the Veteran's concerns and notes that the best medical evidence of record at this time indicates that the Veteran's kidney disorder is not related to either his active duty service, or his respiratory disorder.  Simply stated, the best evidence indicates that it is less likely (a less than 50% chance) that the Veteran's kidney disorder is related to service or to his respiratory disorder, notwithstanding any indication to the contrary.  

Accordingly, service connection for a kidney disorder must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, notice was provided by letter dated in February 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records and private treatment records have been obtained.

Also, the Veteran was provided VA examinations for his kidney disorder in September 2010 and June 2012.  The Board finds that the June 2012 examination report was adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  Further, the examination report was based on a thorough review of the claims file by a physician with appropriate expertise.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the June 2012 Board hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Service connection for a respiratory disorder is granted.  

Service connection for a kidney disorder is denied.

REMAND

In a December 2009 notice of disagreement and an April 2011 notice of disagreement the Veteran challenged the initial noncompensable evaluations for eczema and migraine headaches, respectively.  A Veteran is presumed to seek the maximum available benefit for a disability.  Accordingly, even though the RO granted higher evaluations for eczema and migraine headaches, as the Veteran was not granted the maximum disability evaluation available, the claims for higher disability ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran has not been furnished a statement of the case (SOC), which addresses the issues of entitlement to an initial evaluation in excess of 10 percent for service-connected eczema or entitlement to an initial evaluation in excess of 50 percent for service-connected migraine headaches.  In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issues of entitlement to an initial evaluation in excess of 10 percent for service-connected eczema and entitlement to an initial evaluation in excess of 50 percent for service-connected migraines must be remanded for additional action.

If the Veteran is satisfied with those evaluations, he is asked to withdraw the claims, in writing, as soon as possible.

Accordingly, the case is REMANDED for the following action:

After conducting any necessary development, provide the Veteran with a statement of the case addressing the issues of entitlement to an initial evaluation in excess of 10 percent for service-connected eczema and entitlement to an initial evaluation in excess of 50 percent for service-connected migraines.  He should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also ensure that all VCAA notice and assistance requirements are satisfied.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


